                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JORDAN LUIS KILLENS,                               Case No. 19-cv-02621-HSG
                                   8                    Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE TRAVERSE
                                   9               v.
                                                                                           Re: Dkt. No. 27
                                  10    HUNTER ANGLEA,
                                  11                    Respondent.

                                  12
Northern District of California




                                              Good cause being shown, petitioner’s request for an extension to time to file his traverse is
 United States District Court




                                  13
                                       GRANTED. Dkt. No. 27. Within sixty (60) days of the date of this order, petitioner shall file his
                                  14
                                       traverse.
                                  15
                                              This order terminates Dkt. No. 27.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: December 26, 2019
                                  18
                                                                                       ______________________________________
                                  19                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JORDAN LUIS KILLENS,
                                   7                                                        Case No. 19-cv-02621-HSG
                                                       Plaintiff,
                                   8
                                                v.                                          CERTIFICATE OF SERVICE
                                   9
                                        HUNTER ANGLEA,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on December 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  15
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Jordan Luis Killens ID: AX-1192
                                       Sierra Conservation Center
                                  20   5150 Obyrnes Perry Road
                                       Jamestown, CA 95327
                                  21

                                  22
                                       Dated: December 26, 2019
                                  23

                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26
                                  27                                                      By:________________________
                                                                                          Nikki D. Riley, Deputy Clerk to the
                                  28
                                                                                          Honorable HAYWOOD S. GILLIAM, JR.
                                                                                          2
